     8:19-cv-00117-LSC-CRZ Doc # 58 Filed: 11/08/19 Page 1 of 1 - Page ID # 209




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW HAMPSHIRE



ANDREW BOEHM, Individually                         Case No.: 8:19-cv-00117-LSC-CRZ
and on Behalf of All Others Similarly
Situated,

                      Plaintiff,
v.

PURE DEBT SOLUTIONS
CORPORATION, a Wyoming
Corporation; and WOLF MARKETING
LLC, a Florida limited liability
company,

                      Defendant.


        PLAINTIFF’S NOTICE OF SETTLEMENT WITH DEFENDANT PURE DEBT
                          SOLUTIONS CORPORATION

        Pursuant to Local Rule 41.1, Plaintiff Andrew Boehm hereby informs the parties and the

Court that an individual settlement has been reached with Defendant Pure Debt Solutions

Corporation.


Dated: November 8, 2019                            Respectfully Submitted,

                                                   By: Jason A. Ibey
                                                   CA Bar Number: 284607*
                                                   Attorney for Plaintiff
                                                   KAZEROUNI LAW GROUP, APC
                                                   321 N Mall Drive, Suite R108
                                                   St. George, Utah 84790
                                                   Telephone: (800) 400-6808
                                                   Facsimile: (800) 520-5523
                                                   E-Mail: jason@kazlg.com

                                                   *Admitted Pro Hac Vice Admission



                                              1
